Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants remarks filed September 23, 2022.
Claims 21-40 are pending. No claim is added and claims 1-20 are cancelled.
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24, 26-28, 31, 33-35, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (U.S. Patent No. 7,275,063) in view of Yalamanchi (U.S. Patent No. 8,990,213).
Regarding Claim 21, Horn discloses a system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a data catalog service as part of a provider network (Fig.1; col.7, lines 7-10 and col.11, lines 60-67, Horn – modules distributed among several computing devices), wherein the data catalog service is configured to: 
identify a plurality of data sets maintained in different storage locations (Figs.1, 2, &4; cols.11-12, lines 60-67 and 1-7, respectively; and cols.33-34, lines 38-67 and 1-18, respectively; Horn – file domain, music domain, email domain, etc.); 
receive respective selections of one or more recognizers of a plurality of different recognizers corresponding to a plurality of different file formats supported by the data catalog service to apply to data scanned from the plurality of data sets (col.19, lines 5-25, 42-57 and col.20, lines 1-25, Horn); 
add respective structural data for the plurality of data sets to a data catalog that provides a centralized location for searching for desired data sets (col.7, lines 40-58, col.8, lines 1-40, and col.26, lines 4-28, Horn – catalog has properties and data types that are sortable and searchable), wherein the adding comprises: 
access the different storage locations (cols.12-13, lines 63-67 and 1-22, respectively; Horn – catalog maintains storage locations for images, music, contacts, etc.); and 
 provide access to the data catalog in response to one or more requests to access the data catalog (col.23, lines 25-32 and col.26, lines 4-28, Horn). 
However, Horn is not as detailed with respect to applying the recognizer to determine the respective structural data.
On the other hand, Yalamanchi discloses applying the recognizer to determine the respective structural data (cols.1-2, lines 47-67 and 1-7, respectively; col.4, lines 49-67, and col.10, lines 14-29, Yalamanchi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yalamanchi’s teachings into the Horn system. A skilled artisan would have been motivated to combine in order to better build a catalog that are compatible with one another; thus making the system more user-friendly.
Therefore, the combination of Horn in view of Yalamanchi, disclose  store the respective structural data as part of the data catalog (col.3, lines 1-14 and cols.11-12, lines 55-67 and 1-16, Yalamanchi).
 
Regarding Claim 24, the combination of Horn in view of Yalamanchi, disclose the system of claim 21, wherein the addition further comprises the inclusion of respective data lineage for respective changes to the plurality of data sets (col.22, lines 54-64, Horn – Reference is called by the catalog to traverse an objects reference tree).

Regarding Claim 26, the combination of Horn in view of Yalamanchi, disclose the system of claim 21, wherein the respective structural data comprises columns of the plurality of data sets and respective data types for the columns (Fig.6; col.13, lines 53-63, Horn and Figs.2A and 2B, Yalamanchi).

Regarding Claim 27, the combination of Horn in view of Yalamanchi, disclose the system of claim 21, wherein the access to the different storage locations to apply the selected one or more recognizers to the data scanned from the plurality of data sets to determine the respective structural data is performed according to a schedule (col.37, lines 62-66, Horn). 
Claims 28, 31, 33, and 34 contain similar subject matter as claims 21, 24, 26, and 27 above; and are rejected under the same rationale.
Claims 35, 38, and 40 contain similar subject matter as claims 21, 24, and 26 above; and are rejected under the same rationale.

Claim(s) 22, 25, 29, 32, 36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn in view of Yalamanchi, further in view of Ivanov (U.S. Patent No. 8,806,578).
Regarding Claim 22, the combination of Horn in view of Yalamanchi, disclose all of the subject matter as discussed above. While Yalamanchi teaches the use of “access data”, however; Yalamanchi is not as detailed with respect to access to structural data is provided according to one or more access policies.
On the other hand, Ivanov discloses access to structural data is provided according to one or more access policies (Fig.5; col.6, lines 4-19 and col.8, lines 6-28, Ivanov – login component based on user credentials…security lists roles and permissions based on access level). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ivanov’s teachings into the Yalamanchi system. A skilled artisan would have been motivated to combine in order to better enhance role-based access control based on data context and evaluation.

Regarding Claim 25, the combination of Horn in view of Yalamanchi, further in view of Ivanov, disclose the system of claim 21, wherein the addition further comprises obtain respective access credentials to access the plurality of data sets (Fig.5; col.6, lines 4-19 and col.8, lines 6-28, Ivanov – login component based on user credentials…security lists roles and permissions based on access level). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ivanov’s teachings into the Yalamanchi system. A skilled artisan would have been motivated to combine in order to better enhance role-based access control based on data context and evaluation.
Claims 29 and 32 contain similar subject matter as claims 22 and 25 above; and are rejected under the same rationale.
Claims 36 and 39 contain similar subject matter as claims 22 and 25 above; and are rejected under the same rationale.

Claim(s) 23, 30, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn in view of Yalamanchi, further in view of Lehr (U.S. Patent Application No. 2010/0191738).
Regarding Claim 23, the combination of Horn in view of Yalamanchi, disclose all of the subject matter as discussed above. However, Horn and Yalamanchi are not as detailed with respect to recognizing respective delimiters between items in the plurality of data sets.
On the other hand, Lehr discloses recognizing respective delimiters between items in the plurality of data sets (par [0014], [0075-0076], Lehr – data set name comprises two qualifiers, wherein each qualifier comprises an alphanumeric string separated by a delimiter for a catalog). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lehr’s teachings into the Horn and Yalamanchi system. A skilled artisan would have been motivated to combine in order to adequately modify data set names (if needed) within a more organized environment.

Claims 30 and 37 contain similar subject matter as claim 23 above; and are rejected under the same rationale.

Response to Amendment
Applicant’s amendments filed 9/23/22 with respect to the 112 2nd rejection has been considered and has been withdrawn accordingly.

Response to Arguments
Applicant argues, with respect to claims 21, 28, and 35, Horn does not teach the claimed “receive respective selections of one or more recognizers of a plurality of different recognizers corresponding to a plurality of different file formats supported by the data catalog service to apply to data scanned from the plurality of data sets”. In particular, the applicant is arguing that Horn teaches a user selecting folders and items and not recognizers.
Examiner respectfully disagrees. To begin, Horns concept teaches a metadata filing system “MFS” for the management of informational objects including recognizing, organizing, creating, and viewing relationships between multiple objects from multiple sources (such as image files, music files, email files, etc.) (see col.5, lines 35-46). These objects are managed by scanning the selected objects source data and the individual objects are recognized by what information is contained in the source data (see col.7, lines 20-57). With that being said, the cited column 19, lines 5-25 and 42-57 and column 20, lines 1-25 and 55-65 of Horn teach the metadata filing system managing and organizing files based on particular properties/metadata. Even further, Horn provides a detailed overview of how the property-based information access is recognized, organized, and maintained based on the different defined data types such as image, music, contacts, adobe, etc. (see cols.12-13, lines 50-67 and 1-22). As a result, the examiner believes the above-argued limitation is in fact taught.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
October 21, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161